Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 15, 2018

                                      No. 04-17-00755-CV

                           IN THE INTEREST OF J.G., A CHILD,

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2012-CVW-001068-C3
                           Honorable Jesus Garza, Judge Presiding


                                         ORDER
        After this court granted two prior extensions, appellee Father’s brief was due June 11,
2018. Appellee Father has not filed a third motion for extension of time, asking for an additional
seven days in which to file his brief. The motion is unopposed by appellant. After review, we
GRANT appellant’s third motion for extension of time and ORDER appellee Father to file his
brief in this court on or before June 18, 2018.

      We order the clerk of this court to serve a copy of this order on all counsel.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court